Opinion by
Winkler, J.
§ 722. Trial of the right of property; judgment in. On failure of the claimants to establish their claim, the judgment should have been so rendered as to fix the lien covered by the attachment, and subjecting the property to sale to satisfy the demand of the plaintiffs in the suit out of which the attachment issued. On failure to return the property for that purpose, the law fixes the remedy against the obligors upon the claim bond. [Mardis v. Johnson, 43 Tex. 225.]
Reversed and remanded.